FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL JAMES HICKS,                             No. 11-55785

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00680-CJC-
                                                 FMO
  v.

L. ROWE, in individual capacity and as           MEMORANDUM *
Senior Librarian in official capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       California state prisoner Michael James Hicks appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging access-to-

courts claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s decision to dismiss for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order), and for an abuse of discretion its decision to do so without leave to amend,

Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc). We affirm.

      The district court properly dismissed Hicks’ complaint because Hicks failed

plausibly to allege actual injury. See Lewis v. Casey, 518 U.S. 343, 348-49 (1996)

(access-to-courts claim requires actual prejudice to contemplated or existing

litigation, such as inability to meet a filing deadline or to present a claim).

      The district court did not abuse its discretion in dismissing the complaint

without leave to amend because amendment would be futile. See Lopez, 203 F.3d

at 1130 (dismissal without leave to amend is appropriate where the pleading could

not be cured by the allegation of other facts).

      AFFIRMED.




                                            2                                     11-55785